DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
Claim 5 discloses an antenna. However, no reference number associated with an antenna is shown in the provided drawings.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biba (US 20160143405).
Regarding claim 1, Biba discloses, A key case (10) comprising: an outer case (20) having an opening portion (28) at one end of the outer case (Fig. 3, 4); and an inner case (22) accommodating an electronic key (30) and placed inside the outer case (Fig.4), the outer case and the inner case being plated with metal or comprise metal (Para 13 “The container 10 is constructed from metallic materials.”).

Regarding claim 4, Biba discloses, the inner case comprises a shell (the interior surface of 22) covering at least a portion of the electronic key placed inside the inner case (Fig.5).

Regarding claim 5, Biba discloses, the shell (Inner surface of 22) is disposed on the inner case at a position adjacent to the opening portion (28) of the outer case (Fig.2) with the inner case placed inside the outer case (Fig.2) and covers at least an antenna (Since the entire key is inside the storage device, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash (US 9750167) in view of Biba (US 20160143405).

Regarding claim 1, Nash discloses, A case (Fig. 7) comprising: an outer case (70)  having an opening portion at one end of the outer case (Fig. 7) ; and an inner case (62), the outer case and the inner case being plated with metal or comprise metal (Col 1, line 45-50).
Nash discloses a case for accommodating personal communication device (“PCD”) and placed inside the outer case.
Nash does not explicitly discloses the accommodation of an electronic key.
Biba is in the field of endeavor and discloses a key case (10) used for accommodating an electronic key (30) and placed inside the outer case (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Nash for accommodating an electronic key as disclosed by Biba for the purpose of disabling remote communication of the key (Biba, Para 3).



Regarding claim 4, Nash-Biba discloses, the inner case (62) comprises a shell (64, 66a-66d) covering at least a portion of the electronic key (30, Biba) placed inside the inner case.

Regarding claim 5, Nash-Biba discloses the shell (64, 66a-66d)  is disposed on the inner case at a position adjacent to the opening portion of the outer case (70) with the inner case (62) placed inside the outer case and covers at least an antenna portion of the electronic key placed inside the inner case.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash-Biba as applied to claim 2 in view of Linssen (US 20160152373).
Regarding claim 3, Nish-Biba discloses at least one recess (78B) as well as a protrusion (78a).
However, Nish-Biba does not explicitly discloses, at least one recess of the outer case comprises a first recess and a second recess, the first recess latching to the protrusion of the inner case while the inner case is placed inside the outer case, the second recess latching to the protrusion while at least a portion of the electronic key placed inside the inner case is exposed to the outside of the outer case.
Linssen is relevant to this issue and discloses a package (1) wherein at least one recess of the outer case comprises a first recess (14) and a second recess (15) , the first recess latching to the protrusion (27) of the inner case (3) while the inner case is placed inside the outer case (fig.3) , the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nish-Biba to incorporate , at least one recess of the outer case comprises a first recess and a second recess, the first recess latching to the protrusion of the inner case while the inner case is placed inside the outer case, the second recess latching to the protrusion while at least a portion of the article placed inside the inner case is exposed to the outside of the outer case as taught by Linssen for the purpose of locking the inner case at the location of the recesses. 
As a result of the modification, Nish-Biba-Linssen would have a key case wherein the protrusion (Nish, 78b) would be placed at a location disclosed by Linssen and thereby meeting the scope of the limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SANJIDUL ISLAM/Examiner, Art Unit 3736         


/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736